Citation Nr: 0724998	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1983 to 
June 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In May 2007 the veteran failed to report for her Travel Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has loss of use of her feet 
except for a few steps.  Post-service medical records dated 
in the 2000s reflect treatment for bilateral knee and foot 
disorders.  A November 2003 VA evaluation indicated chronic 
numbness in her lower extremities.  During her June 2005 VA 
examination of the knees, the examiner reported that the 
veteran could not ambulate because of limited motion of her 
right knee.  Her diagnosis was chronic and severe internal 
derangement and degenerative arthritis of the right knee and 
left knee retropatellar pain syndrome.  The examiner during 
the June 2005 VA examination of the feet noted that the 
veteran had pain upon standing on her feet and this coupled 
with marked limitation of motion and pain of the right knee 
and reflex sympathetic pain syndrome in the left foot left 
the veteran essentially nonambulatory.  Upon physical 
examination the examiner commented that she painstakingly 
stood and pivoted with maximum assistance to the exam table.  
Her diagnoses were bilateral calcaneal ostosis and bilateral 
plantar fasciitis.  

In order to establish entitlement to assistance in purchasing 
an automobile or other conveyance, the veteran must have a 
service-connected disability which includes one of the 
following:  loss or permanent loss of use of one or both 
feet; or loss or permanent loss of use of one or both hands; 
or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. § 3.808.  Loss of use of the foot is defined as a 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  Such determination will be 
made on the basis of the actual remaining function, whether 
acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 3.350(a)(2).  In the event that the veteran does not 
meet the criteria for assistance in purchasing an automobile 
or other conveyance, if she has ankylosis of one or both 
knees or one or both hips due to service-connected 
disability, entitlement to adaptive equipment eligibility 
only is established.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(iv).

The veteran is currently in receipt of service connection for 
her bilateral knee and bilateral foot disorders.  Thus, based 
on the evidence outlined above, a Remand is warranted for a 
VA examination to determine whether she meets the criteria 
for a grant of automobile or adaptive equipment.  

Lastly, it appears that the veteran may be receiving benefits 
from the receiving Social Security Administration (SSA).  
Thus the SSA needs to be contacted and available records need 
to be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the SSA 
copies of any determinations regarding the 
veteran's claims for disability benefits, 
along with the underlying medical records 
associated with such determinations.  
    
2.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the extent of impairment attributable to 
her service-connected bilateral knee and 
foot disorders.  The examiner should 
report whether the veteran retains 
effective function in either foot or 
whether the veteran would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis 
of the actual remaining function of the 
foot, that is, whether the acts such as 
balance and propulsion can be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should also indicate whether the 
veteran has any ankylosis of the knees or 
hips.  The claims folder should be made 
available to the examiner for review in 
connection with the examination, and 
review of the folder should be confirmed 
by the examiner.  A rationale for all 
opinions rendered should be provided.  
    
3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



